Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated above are withdrawn due to the amendment and arguments of the applicant.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The rejections based upon Kosaka 20170059983 or Nozawa et al. 20100092874 are withdrawn 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,9,10,15,16 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, at line 5,  please replace “said layer”  with - - the at least one layer- - .
In claim 6, at line 8, before “exposure light”, please insert - - at least one- - . This makes it clear that the mask has this transmittance and phase shift for at least a single wavelength (ie 193 nm), and does not have to meet this for all wavelengths below 200 nm.
In claim 15, at line 5,  please replace “said layer”  with - - the single layer- - .
In claim 15, at line 8, before “exposure light”, please insert - - at least one- - .

In claim 22, at line 5,  please replace “said layer”  with - - the plurality of layers- - .
In claim 22, at line 8, before “exposure light”, please insert - - at least one- - .
In claim 24, at line 1,  please replace “said layer”  with - - the at least one layer- - .
In claim 26, at line 1,  please replace “said layer”  with - - the single layer- - .
In claim 28, at line 1,  please replace “said layer”  with - - the plurality of layers- - .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,9,10,15,16,22-24,26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Kosaka 20160291454 and Nozawa et al. 20020061452.
Inazuki et al. 20160291453 teaches in example 2, a substrate with a 63 nm SiON film having a 175 degree phase shift and 24 % transmittance at 193 nm with a 48% nitrogen and 8 At% oxygen content.  This is then heated at 500 degrees C for 6 hours in an air-like atmosphere and is then patterned to form a mask [0100-0101]. Example 3 is similar but forms a SiN layer with an SiON (41 At% oxygen and 20 At% nitrogen) layer on this to form a laminate with 29% transmittance and a phase shift of 177 nm at 193 nm [0102-0103]. The heat treatment can be 400 degrees for at least 5 minutes [0063-0066]. The heating of the phase shift layer to a temperature of 300 degrees C in an oxygen containing atmosphere is taught [0067]. When the phase shift layer should include a silicon layer with an oxygen content of up to 50 At%, preferably up to 20 At% when the film is a high transmittance film with a transmittance of 20-30%  [0059]. A Cr based light shielding layer may be formed on the phase shift layer [0068-0073]. The mask blank may be processed using standard photolithographic processing to form a patterned phase shift mask [0090-0093].  The phase shift layer can be a single layer or more than one [0056].  The oxygen content can be preferably up to 50 At%, more preferably up to 20 At%, most preferably up to 6 At% [0059]. The use of either DC or RF sputtering to form the phase shift layer is disclosed [0062]. The use of thicknesses of 40-70 nm is disclosed as preferred [0027]. 
Kosaka 20160291454 in example 1 teaches in examples 1, a Si target which is sputtered with the nitrogen content determined using a hysteresis curve to form a SiN layer with 62 At% Si and a second SiN layer with a Si content of 62 At% for a combined 177 degree shift and 6% transmittance at 193 nm and a variation in the phase shift of -0.3% and a transmission variation of 1.3 % [0059-0063]. Figure 1 illustrates the sputtering metal, transition and reaction modes where the current is plotted as a function of nitrogen flow rate. The sputtering pressure can be 0.1 to 1 Pa, preferably 0.03-0.2 Pa [0047]. The formation of silicon oxynitride films is disclosed [0018,0022-0023,0047]. The phase shift layer can also be treated to oxidize the surface by heating at 300 degrees C [0049]. The addition of a light shielding layer is disclosed [0050-0052]. The mask blank may be processed using standard photolithographic processing to form a patterned phase shift mask [0054-0056]. The use of either DC or RF sputtering to form the phase shift layer is disclosed [0046]. 
Nozawa et al. 20020061452, who teaches halftone phase mask includes a phase shift layer of silicon and at least one of nitrogen and oxygen which forms a more dense film with a surface roughness of 0.3 nm or less (abstract, [0027]). The use of lower sputtering pressures (0.15 Pa or less [0030]) are taught to result in small surface roughness, higher density films, more chemically resistant and more resistant to changed due the ( excimer) exposure light [0056,0042,0075,0087,0090]. The heat treatment at higher temperatures (400 degrees C Vs. 200 degrees C) the film stress is reduced [0075,0090,0044,0049-0051]. Heating the finished film at 200 degrees C or more in an oxygen containing atmosphere oxidizes the surface, which may impair the use of single layer phase shift films, so heating in an inert atmosphere of nitrogen or argon may be used [0051]. Examples include transition metals and the use of sputtering targets with less than 5% or a metal other than Si results in discharges which are unstable or difficult to produce when DC sputtering is used. Targets with more than 95% Si content can be used with RF sputtering or ion beam sputtering  [0052-0054]. Pressures of less than 0.1 Pa make DC sputtering difficult, but ion beam sputtering can then be used [0056].   Useful low pressures includes less than 0.15 Pa, less than 0.1 Pa [0030,0042,0056,]

With respect to claims 6, 15 and those dependent upon them, it would have been obvious to one skilled in the art to modify the processes of example 2 of Inazuki et al. 20160291453, by decreasing the nitrogen content from 48% to between 10 and 40% oxygen and increase the oxygen content from 8 At% to 16-38 At% to achieve the high transmittance of 20-30 %, noting that 44-60 At% nitrogen content and 0-6 At% oxygen are disclosed as yielding low transmittance phase shift films [0058-0059] of Inazuki et al. 20160291453,  choosing the nitrogen flow rate during the deposition on the basis of the hysteresis curve of figure 1 of Kosaka 20160291454 o gain improvements in the in-plane uniformity of the film as discussed in the abstract and sputtering within 0.05 to 0.15 Pa pressure range taught by Nozawa et al. 20020061452 with a  reasonable expectation of  forming a useful SiON film based this being within the 0.03 to 0.2 Pa preferred range disclosed at [0047] of Kosaka 20160291454 and gaining the improvements of small surface roughness, higher density films, more chemically resistant and more resistant to changed due the ( excimer) exposure light [0056,0042,0075,0087,0090] taught in Nozawa et al. 20020061452.

With respect to claims 6, 22 and those dependent upon them, it would have been obvious to one skilled in the art to modify the processes of example 2 of Inazuki et al. 20160291453 by forming the phase shift as  a multilayer film as taught in Inazuki et al. 20160291453 at [0056], decreasing the nitrogen content from 48% to between 10 and 40% oxygen and increase the oxygen content from 8 At% to 16-38 At% to achieve the high transmittance of 20-30 % noting that 44-60 At% nitrogen content and 0-6 At% oxygen are disclosed as yielding low transmittance phase shift films [0058-0059] of Inazuki et al. 20160291453,  choosing the nitrogen flow rate during the deposition on the basis of the hysteresis curve of figure 1 of Kosaka 20160291454 o gain improvements in the in-plane uniformity of the film as discussed in the abstract and sputtering within 0.05 to 0.15 Pa pressure range taught by Nozawa et al. 20020061452 with a  reasonable expectation of  forming a useful SiON film based this being within the 0.03 to 0.2 Pa preferred range disclosed at [0047] of Kosaka 20160291454 and gaining the improvements of small surface roughness, higher density films, more chemically resistant and more resistant to changed due the ( excimer) exposure light [0056,0042,0075,0087,0090] taught in Nozawa et al. 20020061452.

The request for reconsideration of 4/8/2022 has been considered, but does NOT place the application in condition for allowance because: Inazuki et al. 20160291453 in example 2, forms a SiON with 48% nitrogen and 8% oxygen content to a thickness of 63 nm by sputtering at 1900W with 15 sccm of Ar, 40 sccm of N2 and 2 sccm of O2 so the layer has a warpage of 0.15 microns. Subsequent heating at 500 degrees C for 6 hours resulted in the layer having a phase shift of 175 degrees C, a transmittance of 24% and a warpage (delta TIR) of 0.18 microns. The surface roughness and the pressure during the deposition are not reported. The oxygen content preferably can be up to 20% [0059]. The heat treatment in an oxygen containing atmosphere ( similar to atmospheric Air) is disclosed at resulting in a surface oxide layer of up to 10 nm and results in a less defective layer [0065-0066]. The closest comparative example is example 2, where the SiON film has a composition of 44% nitrogen and 11% oxygen, a thickness of 66 nm and a phase shift of 177 degrees, which was formed by sputtering at 1800 W using 18 sccm Ar, 40 sccm N2 and 2.30 sccm of O2 using a hysteresis curve to modify the nitrogen content, which was then heated at 500 degrees for 6 hours to yield a layer with a delta TIR of 0.04 microns, a transmittance variation of 2.6% and a surface roughness (RMS) of 0.803 nm. It is not clear that the comparison represents a comparison which is equal or preferable to a direct comparison with the prior art. Differences in the deposition process include the Ar flow rate of 15 sccm in the cited example 2, rather than 18 sccm of the applicant’s comparative example, a deposition power of 1900 W in the cited example 2, rather than 1800 W in the comparative examples of the instant specification and the variation in the nitrogen content based upon a hysteresis curve. It is known that the heat treatment results in oxidation of the surface, which reasonably would affect the surface roughness. The applicant argues that the surface roughness is not taught. The examiner points out that this seems to be dependent upon either variation in the pressure during sputtering (which Inazuki et al. does not do) or sputtering at low pressures to form more dense films (see Nozawa, below). The sputtering pressure is not disclosed in Inazuki et al., so it is not clear if the sputtering conditions were at low pressures which seem to result in smooth films. It is clear that the flow rates are lower which might be suggestive of lower sputtering pressures. Additionally the Kosaka et al . 20160291454 teaches the deposition of SiN, SiO and SiON films (abstract) where the reactive gas (nitrogen or oxygen) flow is controlled using the hysteresis curve results in lower in plane distribution/variations of the phase shift and transmittance ([0063-0064] and abstract). There is ample motivation to use the sputtering processes to gain the improvements in in plane variation in the SiON layer of Inazuki et al. Additionally, the sputtering pressure can be preferably 0.03-02 Pa [0047] The applicant is in a position to know the sputtering pressure used in the formation of the phase shift layer of example 2 of Inazuki et al. 20160291453 and possibly the surface roughness of the phase shift layer as the instant application, Inazuki et al. 20160291453 and Kosaka et al . 20160291454 all have the same assignee. It may be that the applicant can obviate the 103 rejection based upon Inazuki et al. 20160291453 by providing a declaration including this factual evidence. To address the rejection based upon Inazuki et al. 20160291453 and Kosaka et al . 20160291454 the applicant would have to provide similar data for the examples of Kosaka et al. The applicant might have evidence to support the position that increasing the amount of oxygen causes a deterioration in the in plane uniformity and surface roughness. The SiN film with a 54% nitrogen content of Kosaka et al. had a in plane phase shift of 0.3% and a in plane transmittance variation of 1.3% [0163]. The 1.3% is within the 0.8 to 2.0% range of the inventive examples and below the comparative examples of table 2 of the instant specification. The applicant admits that there is a correlation between the RMS surface roughness and the in plane variation in transmittance (prepub at [0091]), which suggests that it might be difficult to evidence that the process of Kosaka et al. which improves in plane transmittance does not also result in improved RMS smoothness. 

Claims 6,9,10,15,16 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Kosaka 20160291454 and Nozawa et al. 20020061452, further in view of Kominato et al. JP 2007-183453.
Kominato et al. JP 2007-183453 (machine translation attached) in example 2, a CrN layer sputtered on a quartz substrate, followed by a 97.6 nm SiON film with an oxygen content of 39.2 At% which had a phase shift of 180 degrees and a transmittance at 193 nm of 26.7 % (figure 4), followed by a light shielding film and patterned resist [0023]. The oxygen content can be 20-50 At % and the nitrogen content can be 15-35At%  [0014]. 
In addition to the basis above, it would have been obvious to modify the phase masks rendered obvious by the combination of Inazuki et al. 20160291453, Kosaka 20160291454 and Nozawa et al. 20020061452 by using other thicknesses greater than 70 nm for the phase shift layer based upon other thicknesses of SiON layers having similar compositions forming useful phase shift layers are evidenced by example 2 of Kominato et al. JP 2007-183453.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inazuki et al. 20180088457 teaches masks with phase shift layers of silicon (and preferably a transition metal) combined with oxygen and/or nitrogen where the oxygen content is 30% or more and the combined nitrogen and oxygen content is 30-60% [0028]. The phase shift film has a surface roughness (RMS) of less than 0.6 nm [0032,0047]. Surface oxidation of the phase shift layer by heating at 300 degrees C or more is disclosed [0061]. The variation in the nitrogen content with thickness by increasing the nitrogen gas flow during the deposition resulted in a 0.51 nm for the MoSiN phase shift layer of example 1 [0093- 0095] and the SiN layer of comparative example 1 [0097-0098], compared to the MoSiN layer of comparative example 2 which used a constant sputtering flow and had a RMS roughness of 0.75 nm 0099 -0100].
Kosaka et al. 20160033858 teaches in example 1 sputtering SiON with an oxygen content of 2% on a substrate to a thickness of 61 nm for a phase shift of 157 degree (at 193 nm) where the variation in transmittance is 0.8% at 193 nm (table 1). Example 3 sputtering SiON with an oxygen content of 8% on a substrate to a thickness of 64 nm where the variation in transmittance is 1.4% (table 1).  The oxygen content can be up to 1/3 the nitrogen content [0041] and is preferably up to 15 At% [0040]. The composition can be a single layer or multilayer where the composition has a stepwise or continuously graded composition [0041].  The top surface can be oxidized in order to suppress any change in the quality of the phase shift film.  This can be done by heating to 300 degrees C in an oxygen containing atmosphere [0047]. A light shielding film and hardmask  can be added [0048-0051].  The transmittance should be 10-40 % for at least one wavelength less than 200 nm, such as 193 or 157 nm. [0034].
Inazuki et al. 20150125785 in example 3, describes a quartz substrate with a 66 nm SiON film having an oxygen content of 14.3 At%, a phase shift of 176 degrees and transmittance of 28% at 193 nm. [0087-0088]. The thickness of the phase shift film is 70 nm or less [0049,0054]. The oxygen content can be up to 20At%, preferably up to 15 At% [0057]. The phase shift film can be a single layer so multilayer [0061]. The top surface can be oxidized in order to suppress any change in the quality of the phase shift film.  This can be done by heating to 300 degrees C in an oxygen containing atmosphere [0065]. A light shielding film and hard mask  can be added [0066-0073].
Shiota et al. 20020122991 teaches in example 1, RF sputtering a 53.4 nm layer of SiON with an oxygen content of 31.5 At% which has a 8.1% transmittance at 157 nm (table 2) (and a transmittance of more than 40% at 190-200 nm as shown in figure 1). Example 3 RF sputtered an 83.46 nm layer of SiON with an oxygen content of 31.5 At% which has a 35.4% transmittance at 193 nm (table 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 15, 2022